


 
AGREEMENT AND PLAN OF MERGER


AMONG


TRUSTCASH HOLDINGS, INC.


TCHH ACQUISITION CORP.


AND


PAIVIS, CORP.




DATED AS OF DECEMBER 20, 2007


 

-1-

--------------------------------------------------------------------------------



 
ARTICLE I - THE MERGER
     
Section 1.01                                 The Merger
7
Section 1.02                                 Closing
8
Section 1.03                                 Effective Time
8
Section 1.04                                 Effect of the Merger
8
Section 1.05                                 Certificate of Incorporation and
Bylaws; Directors and Officers
8
Section 1.06                                 Further Actions
8
Section 1.07                                 Conversion
9
Section 1.08                                 Restrictions on Resale
9
Section 1.09                                 Exchange of Certificates
10
Section 1.10                                 Registration of Issuable Shares
10
Section 1.11                                 Listing of Issuable Shares for
Trading
11
Section 1.12                                 Financing
11
   
ARTICLE II - REPRESENTATIONS AND WARRANTIES OF PARENT
     
Section 2.01                                 Organization, Standing and Power
11
Section 2.02                                 Capitalization
11
Section 2.03                                 Authority for Agreement
12
Section 2.04                                 Issuance of Common Stock
12
Section 2.05                                 Status of SUB and PARENT; Financial
Statements
12
Section 2.06                                 Governmental Consent
13
Section 2.07                                 Litigation
13
Section 2.08                                 Interested Party Transactions
13
Section 2.09                                 Compliance with Applicable Laws
13
Section 2.10                                 No Undisclosed Liabilities
13
Section 2.11                                 Tax-Free Reorganization
13
Section 2.12                                 Tax Returns and Payment
13

 
-2-

--------------------------------------------------------------------------------


Section 2.13                                 Board Approval
14
Section 2.14                                 Full Disclosure
14
Section 2.15                                 Brokers and Finders Fees
14
Section 2.16                                 PARENT SEC Reports
14
   
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF TARGET
     
Section 3.01                                 Organization, Standing and Power
15
Section 3.02                                 Capitalization
15
Section 3.03                                 Authority for Agreement
15
Section 3.04                                 Subsidiaries
15
Section 3.05                                 Stockholders
15
Section 3.06                                 Governmental Consent
15
Section 3.07                                 Status of TARGET, Financial
Statements
16
Section 3.08                                 Litigation
16
Section 3.09                                 Restrictions on Business Activities
16
Section 3.10                                 Interested Party Transactions
16
Section 3.11                                 Compliance with Applicable Laws
16
Section 3.12                                 Governmental Authorization
17
Section 3.13                                 Absence of Changes
17
Section 3.14                                 Operations Since Financial
Statements Date
17
Section 3.15                                 No Undisclosed Liabilities
18
Section 3.16                                 Accounts Receivable
18
Section 3.17                                 Insurance
18
Section 3.18                                 Title to Properties; Liens
18
Section 3.19                                 Material Contracts
18
Section 3.20                                 Non-Contravention
19
Section 3.21                                 Labor relations
19
Section 3.22                                 Tax Returns and Payment
19
Section 3.23                                 Intellectual Property
19

 
-3-

--------------------------------------------------------------------------------


Section 3.24                                 Environmental Matters
19
Section 3.25                                 Employment Agreements
20
Section 3.26                                 Warranty claims
20
Section 3.27                                 Brokers’ and Finders’ Fees
20
Section 3.28                                 Board Approval
20
Section 3.29                                 Full Disclosure
20
Section 3.30                                 TARGET SEC Reports
20
   
ARTICLE IV - CERTAIN COVENANTS AND AGREEMENTS
     
Section 4.01                                 Covenants of TARGET
21
Section 4.02                                 Covenants of SUB and PARENT
22
Section 4.03                                 Covenants of the Parties
23
   
ARTICLE V - CONDITIONS PRECEDENT
     
Section 5.01                                 Conditions Precedent to the
Parties' Obligations
24
Section 5.02                                 Conditions Precedent to the
Obligations of SUB and PARENT
25
Section 5.03                                 Conditions Precedent to the
Obligations of TARGET
25
   
ARTICLE VI - TERMINATION, AMENDMENT AND WAIVER
     
Section 6.01                                 Termination
26
Section 6.02                                 Effect of Termination
26
   
ARTICLE VII - CONFIDENTIALITY; NON-SOLICITATION; EXCLUSIVITY
     
Section 7.01                                 Confidentiality
27
Section 7.02                                 Non-Solicitation
27
Section 7.03                                 Exclusivity
27

 
-4-

--------------------------------------------------------------------------------



   
ARTICLE VIII - INDEMNIFICATION
     
Section 8.01                                 Indemnification by SUB and PARENT
27
Section 8.02                                 Indemnification by TARGET
28
Section 8.03                                 Survival of Indemnification
28
   
ARTICLE IX - MISCELLANEOUS
     
Section 9.01                                 Non-survival of Representations and
Warranties
28
Section 9.02                                 Expenses
28
Section 9.03                                 Applicable Law
28
Section 9.04                                 Notices
29
Section 9.05                                 Entire Agreement
29
Section 9.06                                 Assignment
29
Section 9.07                                 Headings; References
30
Section 9.08                                 Counterparts
30
Section 9.09                                 No Third Party Beneficiaries
30
Section 9.10                                 Severability; Enforcement
30
 
30
List of Schedules
 
PARENT Disclosure Schedule
 
SUB Disclosure Schedule
     
EXHIBITS
 
Preferred Designation
32
Merger Certificate


-5-

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER


AGREEMENT AND PLAN OF MERGER dated as of December 20, 2007 (the “Agreement”) by
and among TRUSTCASH HOLDINGS, INC., a Delaware corporation (“PARENT”), TCHH
ACQUISITION CORP., a Nevada corporation (“SUB”) and PAIVIS, CORP., a Nevada
corporation (“TARGET”).  PARENT, SUB and TARGET are each referred to herein
individually as a “Party” and collectively as the “Parties.”


PREAMBLE


WHEREAS, the respective Boards of Directors of each of PARENT, SUB and TARGET
deem it advisable and in the best interests of each corporation and its
respective shareholders, that SUB and TARGET combine in order to advance the
long-term business strategies of PARENT and TARGET;


WHEREAS, the Board of Directors of TARGET has unanimously determined that the
merger of SUB with and into TARGET (the “Merger”) and this Agreement are fair
to, and in the best interests of, TARGET and the holders of all the common stock
of TARGET, par value $0.0002 per share (the “TARGET Common Stock”);


WHEREAS, the Board of Directors of PARENT has unanimously determined that the
Merger and this Agreement are fair to, and in the best interests of, PARENT and
the holders of the common stock of Parent, par value $0.001 per share (the
“PARENT Common Stock”);


WHEREAS, the respective Boards of Directors of each of PARENT, SUB and TARGET
have approved this Agreement and the Merger on the terms and conditions
contained in this Agreement and in so doing, have recommended approval of the
Merger to the shareholders of the respective corporations;


WHEREAS, PARENT, as the sole stockholder of SUB, has approved this Agreement,
the Merger and the transactions contemplated by this Agreement pursuant to
action taken by unanimous written consent in accordance with the requirements of
the Nevada Revised Statutes;


WHEREAS, for federal income tax purposes, it is intended by the parties hereto
that the Merger shall qualify as a tax-free “reorganization” within the meaning
of Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”).


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained in this
Agreement and intending to be legally bound hereby, the parties hereto agree as
follows:


CERTAIN DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.


“Common Stock” means the common stock of PARENT, par value $0.001 per share.


“Commission” means the United States Securities and Exchange Commission.


“Dollar” and “$” means lawful money of the United States of America.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter, and applied in a consistent
manner.

-6-

--------------------------------------------------------------------------------



“Knowledge” means the knowledge, which either is obtained after reasonable
inquiry, or which would have been obtained if one made a reasonable inquiry.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.


“Parent” means Trustcash Holdings, Inc. , a Delaware corporation.


“Parent Disclosure Schedule” means the disclosure schedule delivered by Parent
to Target concurrently with the execution and delivery of this Agreement, as the
same may be amended or supplemented by Parent.


“Parent SEC Reports” means all filings required to be made by Parent with, or
submitted by Parent to, the Commission under the Securities Act and the Exchange
Act.


“Person” means any individual, corporation, partnership, limited liability
company, trust or unincorporated organization or a government or any agency or
political subdivision thereof.


“Preferred Share:  means the Series B Preferred Stock of PARENT.


“Securities Act” means the Securities Act of 1933, as amended.


“Target SEC Reports” means all filings required to be made by Target with, or
submitted by Target to, the Commission under the Securities Act and the Exchange
Act.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any net income, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license,
withholding, payroll employment, excise, severance, stamp, occupation, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever together with any
interest or any penalty, addition to tax or additional amount imposed by any
governmental entity (a “Tax Authority”) responsible for the imposition of any
such tax (domestic or foreign), and


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, statement, report or form, including, without
limitation, estimated Tax Returns and reports, withholding Tax Returns and
reports and information reports and returns required to be filed with respect to
Taxes.


ARTICLE I
THE MERGER


SECTION 1.01  THE MERGER


Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the statutes of the State of Nevada, at the Effective Time (as
defined herein), SUB shall be merged with and into TARGET, the separate
existence of SUB shall cease and TARGET shall continue as the surviving entity
of the Merger (whereappropriate, the “Surviving Entity”).

-7-

--------------------------------------------------------------------------------


SECTION 1.02  CLOSING


The closing of the Merger (the “Closing”) will take place at the offices of the
PARENT AND SUB , at 400 Park Avenue Suite 1420 NY, NY 10022, on the day
immediately following the satisfaction or waiver of the conditions precedent set
forth in Article V or at such other date as SUB and TARGET shall agree;
provided, however, that (a) the Parties shall use their best efforts to effect
the Closing on or before January 31, 2008, or as soon thereafter as is
practicable, and (b) the Closing may take place by facsimile or other means as
may be mutually agreed upon in advance by the Parties. The date on which the
Closing is held is referred to in this Agreement as the “Closing Date.”  Unless
extended in writing by each of the PARENT and TARGET in the event the Closing
shall not occur by February 28, 2008 (the “Outside Closing Date”) then either
PARENT or TARGET may terminate this Agreement without any further liability to
the other.


SECTION 1.03  EFFECTIVE TIME


On the Closing Date, the Parties shall cause the Merger to be effective by the
filing of articles or a certificate of merger, and the Merger shall become
effective immediately upon the acceptance of such filings, (the “Merger
Certificate”) with the Secretary of State of the State of Nevada in
substantially the form attached hereto as Exhibit A executed in accordance with
the relevant provisions of the statutes of the Nevada Revised Statutes. The
Merger shall become effective at the time such Merger Certificate is duly
accepted for filing or at such other time as may be specified as the date and
time of effectiveness in the Merger Certificate, (the “Effective Time”). The
date on which the Effective Time occurs is referred to as the “Effective Date.”


SECTION 1.04  EFFECT OF THE MERGER


At and after the Effective Time, the Merger shall be effective as provided in
the applicable provisions of the Nevada Revised Statutes.  The existence of
TARGET, as the Surviving Entity, with all of its purposes and powers, shall
continue unaffected and unimpaired by the Merger, and, as the Surviving Entity,
it shall be governed by the laws of the State of Nevada and succeed to all
rights, assets, liabilities and obligations of SUB in accordance with the Nevada
Revised Statutes. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, except as otherwise provided herein, all the
property, rights, privileges, powers and franchises of SUB shall vest in the
Surviving Entity, and all debts, liabilities and duties of SUB shall become the
debts, liabilities and duties of the Surviving Entity. The separate existence
and corporate organization of SUB shall cease at the Effective Time and
thereafter SUB and TARGET shall be a single entity, to wit, the Surviving
Entity.


SECTION 1.05  CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS AND OFFICERS


Pursuant to the Merger:


(i)            The Certificate of Incorporation and Bylaws of TARGET as in
effect immediately prior to the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Entity following the Merger, until
thereafter changed or amended as provided therein or by applicable law.


(ii)            The officers and directors of the Parent following the Merger
shall be those persons listed on Schedule 1.05(a), until the earlier of their
death, resignation or removal or until their respective successors are duly
appointed and qualified.


SECTION 1.06  FURTHER ACTIONS


If at any time after the Effective Time, SUB and TARGET shall consider or be
advised that any further assignment or assurances or any other things that are
necessary or desirable to vest, perfect or confirm, of record or otherwise, in
the Surviving Entity, the title to any property or right of SUB acquired or to
be acquired by reason of or as a result of the Merger, then SUB and TARGET and
their respective officers and directors in office shall use all reasonable
efforts to execute and deliver, or cause to be executed and delivered, all such
proper deeds, assignments and assurances and do all things reasonably necessary
and proper to vest, perfect or confirm title to such property orrights in the
Surviving Entity and otherwise carry out the purpose of this Agreement, and the
officers of SUB and the Surviving Entity are fully authorized in the name of
TARGET or otherwise to take any and all such action with the same effect as if
such persons were officers of TARGET.

-8-

--------------------------------------------------------------------------------


 
SECTION 1.07  CONVERSION


As of the Effective Time, by virtue of the Merger and without any action on the
part of SUB or TARGET:


CONVERSION OF THE COMMON STOCK OF TARGET.


(i)  
Conversion Ratio. The PARENT will exchange one (1) TRUSTCASH Preferred Share
(the “Issuable Shares”) for every five (5) shares of PAIVIS Common Stock issued
and outstanding immediately prior to the Effective Time (the “Conversion
Ratio”).





(ii)  
Purchase Price. The PARENT is paying the equivalent of $0.65 in TRUSTCASH
Preferred Shares currency for each PAIVIS Common Share. (the “Purchase Price”)



(iii)  
Conversion Ratio Calculation. The Conversion ratio of 1 for 5 is based on the
Purchase Price divided by the price/share of the TRUSTCASH Preferred Shares.
Each TRUSTCASH Preferred Share has a fixed stated value of $3.25/share as per
the Preferred Shares rights and preferences listed in Exhibit A.



(iv)  
Fractional Shares. In calculating the number of Issuable Shares to issue to each
TARGET shareholder, general rounding principles should control the actual
calculation, which shall result in no issuance of any fractional shares to the
TARGET shareholders.



(v)  
Misc. Upon such issuance of the Preferred Shares, all shares of Common Stock of
TARGET exchanged for shares of Preferred Shares shall automatically be canceled
and retired and shall cease to exist. Each holder of a certificate representing
any such TARGET Common Stock shall, to the extent such certificate represents
such TARGET Common Stock , cease to have any rights with respect to such TARGET
Common Stock, except the right to receive the Issuable Shares allocable to the
shares represented by such certificate upon surrender of such certificate in
accordance with Section 1.09.

 
 

SECTION 1.08 RESTRICTIONS ON RESALE

All series of the issuable Preferred Shares of the PARENT  will not be
registered under the Securities Act, or the securities laws of any state, and
absent an exemption from registration contained in such laws, cannot be
transferred, hypothecated, sold or otherwise disposed of until; (i) a
registration statement with respect to such securities is declared effective
under the Securities Act, or (ii) PARENT receives an opinion of counsel for
PARENT that an exemption from the registration requirements of the Securities
Act is available.


The certificates representing the number of Issuable Shares into which the
TARGET Common Stock shall have been converted pursuant to this Agreement shall
contain legends substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


 
 


-9-

--------------------------------------------------------------------------------


SECTION 1.09 EXCHANGE OF CERTIFICATES

(i)            EXCHANGE OF CERTIFICATES. After the Effective Time and pursuant
to a customary letter of transmittal or other instructional form provided by the
Exchange Agent (hereafter defined) to each of the Shareholders (as appropriate,
the “Stockholders”) of the TARGET Common Stock, the Stockholders shall be
required to surrender all the TARGET Common Stock to the stock transfer agent of
the Parent (Signature Stock Transfer, Inc., 2301 Ohio Drive, Suite 100, Plano,
Texas, 75093) upon such surrender to receive in exchange therefor certificates
representing the number of Issuable Shares into which the TARGET Common Stock
theretofore represented by the certificate or certificates so surrendered shall
have been converted pursuant to this Agreement.  Until so surrendered, each such
outstanding certificate which, prior to the Effective Time, represented TARGET
Common Stock shall be deemed for all corporate purpose, subject to the further
provisions of this Article I to evidence the ownership of the number of whole
Issuable Shares into which such TARGET Common Stock have been so converted.  No
dividend payable to holders of Issuable Shares of record as of any date
subsequent to the Effective Time shall be paid to the Stockholders as the owner
of any certificate which, prior to the Effective Time, represented TARGET Common
Stock, until such certificate or certificates are surrendered as provided in
this Article I or pursuant to letters of transmittal or other instructions with
respect to lost certificates provided by the Exchange Agent.


(ii)            SUB shares of Common Stock. Each share of Common Stock of SUB
issued and outstanding immediately prior to the Effective Time shall be
converted into one fully paid and nonassessable share of common stock of the
Surviving Corporation.


(iii)            FRACTIONAL SHARES. No certificate or scrip representing
fractional Issuable Shares shall be issued upon the surrender of certificates
representing TARGET Common Stock pursuant to this Agreement, and no dividend
declaration by the Board of Directors of PARENT shall relate to any such
fractional share. Fractional shares shall be rounded up to the nearest whole
share.


(iv)            FULL SATISFACTION OF RIGHTS. All Issuable Shares into which the
TARGET Common Stock shall have been converted pursuant to this Article 1 shall
be deemed to have been issued in full satisfaction of all rights pertaining to
the TARGET Common Stock.


(v)            CANCELLATION OF CERTIFICATES. All certificates representing
TARGET Common Stock converted into Issuable Shares pursuant to this Article I
shall be canceled upon delivery thereof to the Exchange Agent pursuant to this
Agreement.


(vi)            CLOSING OF TRANSFER BOOKS. On the Effective Date, the stock
transfer book of TARGET shall be deemed to be closed and no transfer of Private
Shares shall thereafter be recorded thereon.
 
SECTION 1.10 REGISTRATION OF ISSUABLE SHARES
 
The Parent shall file a registration statement with the Securities and Exchange
Commission (the “Commission”) to register the Issuable Shares within ninety (90)
days after issuance of the Issuable Shares.


The Parent shall use best efforts to effect, as soon as practicable, such
registration under the applicable Securities Act (the “Act”) (including, without
limitation, filing post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws, and appropriate compliance
with the Act) as would permit or facilitate the sale and distribution of all or
such portion of the Series B Stock.


Although stated under this paragraph that the holders of Series B Stock have the
right to have their Series B shares registered for resale with the Commission
there can be no assurance given by the Parent on the time period it may take to
approve the registration of such shares, or that the Commission will ultimately
declare the proposed registration statement covering those shares to be
effective.




 
 


-10-

--------------------------------------------------------------------------------


SECTION 1.11 LISTING OF ISSUABLE SHARES FOR TRADING

The Parent will make application for the listing of the Series B Stock for
trading on the exchange or quotation system that the Parent’s common stock is
then listed on or other senior exchange or quotation system that the Parent
plans to make application to list its common stock within ninety (90) days of
the effectiveness of the registration of the Series B Stock.


Upon making application for listing the Parent will use best efforts to list the
Series B Stock on the American Stock Exchange, or to cause the Series B Stock to
be authorized for quotation on the NASDAQ Small Cap or National Market System,
as soon as practicable (it being understood that the Parent will not be in
violation of this provision if it is unable to obtain such listing or quotation
primarily as a result of its failure to satisfy the quantitative listing
requirements of the American Stock Exchange or NASDAQ Small Cap or National
Market).
 
SECTION 1.12 FINANCING
 
The Parties agree that Closing is subject to the execution by Parent of an
agreement for an equity or debt financing to the Parent of up to Ten Million
Dollars ($10,000,000) but no less than Seven Million Dollars ($7,000,000) on
terms agreeable to both Parent and Target for the purposes of completing the
acquisition of Detroit Phone Cards Inc. (“DPC”), AAAA Media Services Ltd. (“A4”)
by the Target and working capital for the Parent (“the Financing”). 


The Closing is further subject to the Financing being advanced to the Parent.


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF SUB AND PARENT
 
Except as set forth in the PARENT SEC Reports or the PARENT Disclosure Schedule
or the SUB Disclosure Schedule, disclosure in any one of which shall apply to
any and all representations and warranties made in this Agreement, and except as
otherwise disclosed in writing by PARENT and/or SUB to TARGET, PARENT and SUB
hereby represent and warrant to TARGET, as of the date of this Agreement and as
of the Effective Time, as follows:


SECTION 2.01 ORGANIZATION, STANDING AND POWER


SUB is a Nevada company and PARENT is a Nevada corporation.  Both SUB and PARENT
are duly incorporated, validly existing and in good standing under the laws of
the State of Nevada, and have corporate power and authority to conduct their
business as presently conducted by it and to enter into and perform this
Agreement and to carry out the transactions contemplated by this Agreement. SUB
and PARENT are duly qualified to do business as a foreign limited liability
company and corporation, respectively, doing business in each state in which
they own or lease real property and where the failure to be so qualified and in
good standing would have a Material Adverse Effect on SUB and PARENT or their
business. Except as disclosed on Schedule 2.01 hereto, neither SUB nor PARENT
have any material ownership interest in any corporation, partnership (general or
limited), limited liability company or other entity, whether foreign or domestic
(collectively such ownership interests including capital stock).


SECTION 2.02 CAPITALIZATION


Subject to modification by the PARENT prior to the Closing for purposes of
effectuating the terms of this Agreement, the authorized capital stock of PARENT
consists of 350,000,000 shares of common stock, $0.001 par value per share, and
50,000,000 of preferred stock. As of the date of this Agreement, there were
77,549,138 shares of common stock issued and outstanding. Except as disclosed on
Schedule 2.02(a) hereto, no shares have been reserved for issuance to any
person, and there are no other outstanding rights, warrants, options or
agreements for the purchase of capital stock from PARENT except as provided in
this Agreement. Except as disclosed on Schedule 2.02(b) hereto, no Person is
entitled to any rights with respect to the issuance or transfer of the Issuable
Shares. The outstanding shares are validly issued, fully paid, non-assessable,
and have been issued in compliance with all state and federal securities laws or
other Applicable Law.


The authorized capital stock of SUB consists of 1,000 shares of common stock,
$0.0001 par value per share, and no authorized shares of preferred stock. As of
the date of this Agreement, there were 10 shares ofcommon stock issued and
outstanding.  Except as disclosed on Schedule 2.02(b) hereto, no shares have
been reserved for issuance to any person, and there are no other outstanding
rights, warrants, options or agreements for the purchase of capital stock from
SUB except as provided in this Agreement. Except as disclosed on Schedule
2.02(b) hereto, no Person is entitled to any rights with respect to the issuance
or transfer of the Issuable Shares. The outstanding shares are validly issued,
fully paid, non-assessable, and have been issued in compliance with all state
and federal securities laws or other Applicable Law. As of the Effective Time,
SUB shall not have filed a registration statement as to any of its shares.

-11-

--------------------------------------------------------------------------------


 
SECTION 2.03 AUTHORITY FOR AGREEMENT


The execution, delivery, and performance of this Agreement by SUB and PARENT
have been duly authorized by all necessary corporate action, except for the
approval of SUB's Stockholders (the “SUB Stockholders”), and this Agreement,
upon its execution by the Parties, will constitute the valid and binding
obligation of SUB and PARENT enforceable against it in accordance with and
subject to its terms, except as enforceability may be affected by bankruptcy,
insolvency or other laws of general application affecting the enforcement of
creditors' rights, provided, that no such obligation shall arise or be binding
unless the SUB Stockholders approve this Agreement. Except as set forth above or
in Schedule 2.03 attached hereto, the execution and consummation of the
transactions contemplated by this Agreement and compliance with its provisions
by SUB and PARENT will not violate any provision of Applicable Law and will not
conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, SUB's Certificate of Incorporation
or Bylaws or PARENT’s Certificate of Incorporation or Bylaws, as the case may be
and in each case as amended, or, in any material respect, any indenture, lease,
loan agreement or other agreement or instrument to which SUB and PARENT are a
party or by which they or any of their properties are bound, or any decree,
judgment, order, statute, rule or regulation applicable to SUB and PARENT except
to the extent that any breach or violation of any of the foregoing would not
constitute or result in a Material Adverse Effect on SUB or PARENT taken as a
whole.
 
SECTION 2.04 ISSUANCE OF PARENT COMMON STOCK
 
The Issuable Shares issuable to the Stockholders as the holders of the TARGET
Common Stock will when issued pursuant to this Agreement be duly and validly
authorized and issued, fully paid and non-assessable.


SECTION 2.05  STATUS OF PARENT AND SUB; FINANCIAL STATEMENTS


(i) Currently the shares of common stock of PARENT are traded on the Electronic
Bulletin Board in the over-the-counter market (“OTCBB”).  Currently the shares
of common stock of SUB are not traded.


(ii)  
SUB is a non-reporting company.



(iii)  
PARENT is a reporting company.



(iv)  
SUB does not have any material liabilities, except as provided in Schedule 2.05.



(v)  
PARENT has made available to TARGET copies of its audited financial statements
at December 31, 2004, 2005 and 2006 for the three fiscal years then ended
(collectively, “PARENT  Financial Statements”).



(vi)  
The PARENT Financial Statements (i) are consistent in all material respects with
the books and records of PARENT; (ii) have been or will be prepared in
accordance with GAAP consistently applied; (iii) reflect and provide adequate
reserves and disclosures in respect of all liabilities of PARENT, including all
contingent liabilities, as of the respective dates of the Financial Statements,
and (iv) present fairly in all material respects the financial position of
PARENT at such dates and the results of operations and cash flows of PARENT for
the periods then ended.



(vii)  
Except as otherwise disclosed in the PARENT Disclosure Schedule or in the PARENT
Financial Statements, PARENT does not have any liabilities or obligations that
would be required to be set forth in PARENT Financial Statements in accordance
with GAAP.


-12-

--------------------------------------------------------------------------------



(viii)  
 

 
SECTION 2.06  GOVERNMENTAL CONSENT


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party (other than the
approval of the SUB Stockholders), including a party to any agreement with SUB
or PARENT, is required by or with respect to SUB or PARENT in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for (i) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws thereby, and (ii) the filing of
the Certificate of Merger with the Secretary of State of the State of Nevada.
 
SECTION 2.07 LITIGATION
 
Except as disclosed on Schedule 2.07 hereof, there is no action, suit,
investigation, audit or proceeding pending against, or to the best knowledge of
SUB and PARENT threatened against or affecting, SUB and PARENT or any of their
assets or properties before any court or arbitrator or any governmental body,
agency or official.
 
SECTION 2.08 INTERESTED PARTY TRANSACTIONS
 
Intentionally omitted.


SECTION 2.09  COMPLIANCE WITH APPLICABLE LAWS


To the Knowledge of SUB and PARENT, the business of SUB and PARENT has not been,
and is not being, conducted in violation of any Applicable Law, except for
possible violations which individually or in the aggregate have not had and are
not reasonably likely to have a Material Adverse Effect. No investigation or
review by any governmental entity with respect to SUB and PARENT is pending or,
to the Knowledge of SUB and PARENT, threatened, nor has any governmental entity
indicated an intention to conduct the same, except for investigations or reviews
which individually or in the aggregate would not have, nor be reasonably likely
to have, a Material Adverse Effect.


SECTION 2.10  NO UNDISCLOSED LIABILITIES


Except as set forth on Schedule 2.10 hereto, there are no liabilities, debts or
other obligations of SUB and PARENT of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability or debt.


SECTION 2.11  TAX FREE REORGANIZATION


Neither SUB nor PARENT (i) has undertaken the obligation to investigate as to
whether SUB or any entity affiliated therewith has taken or agreed to take any
action that would prevent the Merger from qualifying as a reorganization within
the meaning of Section 368 of the Code; or (ii) made any representation or
warranty as to the qualification of the Merger as a reorganization within the
meaning of Section 368 of the Code. Based on the foregoing, to the knowledge of
SUB and PARENT, nether SUB nor PARENT nor any entity affiliated therewith has
taken or agreed to take any action or is aware of any fact or circumstance that
would prevent the Merger from qualifying as a reorganization within the meaning
of Section 368 of the Code.
 
SECTION 2.12 TAX RETURNS AND PAYMENT
 
SUB and PARENT have filed all material Tax Returns required by it and have paid
all Taxes shown thereon to be due, except for Taxes being contested in good
faith.   There is no material claim for Taxes that is a lien against the
property of SUB and PARENT other than liens for taxes not yet due and
payable.  Neither SUB nor PARENT have received notification of any audit of any
Tax Return of SUB and PARENT being conducted orpending by a Tax Authority where
an adverse determination could have a Material Adverse Effect, no extension or
waiver of the statute of limitations on the assessment of any taxes has been
granted by SUB and PARENT which is currently in effect, and SUB and PARENT are
not a party to any agreement, contract or arrangement with any Tax Authority,
which may result in the payment of any material amount.  Neither SUB nor PARENT
are a party to any tax-sharing or allocation agreement, nor does they owe any
amount under any tax-sharing or allocation agreement. Neither SUB nor PARENT
have been (nor does it have any liability for unpaid Taxes because it once was)
a member of an “affiliated group” within the meaning of Code Section 1502.

-13-

--------------------------------------------------------------------------------


 
SECTION 2.13  BOARD APPROVAL AND SHAREHOLDER APPROVAL.
 
The Board of Directors of SUB and PARENT have approved this Agreement and the
transactions contemplated hereby and SUB will submit it to the sole Stockholder
for its approval. To the extent that shareholder approval of PARENT, SUB and/or
TARGET is required by state corporate law, such shareholders have approved this
Agreement and the transactions contemplated hereby.


SECTION 2.14  FULL DISCLOSURE


The representations and warranties of SUB and PARENT contained in Article II of
this Agreement or to be furnished in or in connection with documents mailed or
delivered to the SUB Stockholders in connection with soliciting their consent to
this Agreement, do not contain or will not contain, any untrue statement of a
material fact, or omit to state a material fact required to be stated herein or
therein or necessary to make the statements herein or therein, in the light of
the circumstances under which they were made, not misleading.


SECTION 2.15  BROKERS’ AND FINDERS’ FEES


Neither SUB nor PARENT has incurred, nor will they incur, directly or
indirectly, any liability for brokers’ or finders’ fees or agents’ commissions
or investment bankers’ fees or any similar charges in connection with this
Agreement or any transaction contemplated hereby.


SECTION 2.16  PARENT SEC REPORTS


Except as disclosed in the PARENT Schedules, PARENT has filed all forms,
statements, reports and documents required to be filed or, if permissible,
furnished by it with the Commission since such reports were required. The PARENT
SEC Reports (i) were prepared in accordance with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations promulgated thereunder, and (ii) did not, at the time they were
filed, or, if amended, as of the date of such amendment, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  As of
its filing date, each PARENT SEC Report complied as to form in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as the case may be.  There has not occurred any material adverse change, or
any development constituting a prospective material adverse change, in the
condition, financial or otherwise, or in the earnings, business or operations of
PARENT since its latest report on Form 10-QSB.  Neither the offer or sale of the
PARENT Stock pursuant hereto nor the consummation of the transactions as
contemplated by this Agreement give rise to any rights for or relating to the
registration of shares of PARENT Common Stock or other securities of PARENT
except as set forth on the PARENT Disclosure Schedule.  PARENT is not required
to prepare and deliver to its shareholders and file with the Commission any
proxy, information statement or similar report in advance of the consummation of
the transactions contemplated hereby, except for such reports as may need be
filed in accordance with Form 8-K and Schedule 14F-1.


In the event that PARENT is not current in filing all PARENT SEC Reports when
due, or in the event that PARENT is no longer eligible to have its securities
quoted on the Electronic Bulletin Board maintained by the Nasdaq Stock Market,
Inc. on the Closing Date, TARGET may elect to terminate this Agreement.


 

-14-

--------------------------------------------------------------------------------


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF TARGET
 
Except as set forth in the TARGET SEC Reports or the TARGET Disclosure Schedule,
disclosure in any one of which shall apply to any and all representations and
warranties made in this Agreement, and except as otherwise disclosed in writing
by TARGET to PARENT, TARGET hereby represents and warrants to PARENT, as of the
date of this Agreement and as of the Effective Time, as follows:


SECTION 3.01  ORGANIZATION, STANDING AND POWER


(i)            TARGET is a Nevada corporation duly formed, validly existing and
in good standing under the laws of the State of Nevada and has full corporate
power and authority to conduct its business as presently conducted by it and to
enter into and perform this Agreement and to carry out the transactions
contemplated by this Agreement. TARGET is duly qualified to do business in each
state or other jurisdiction it owns or leases real property and where the
failure to be so qualified and in good standing would have a Material Adverse
Effect. A schedule of TARGET’S subsidiaries is attached hereto as Schedule 3.04,
which discloses TARGET’S interests in any corporation, partnership (general or
limited), limited liability company or other entity, whether foreign or domestic
(collectively such ownership interests including capital stock).


SECTION 3.02  CAPITALIZATION


The authorized capital stock of TARGET consists of 125,000,000 shares of common
stock, $0.0002 par value per share, and 15,000,000 shares of preferred stock,
$.0001 par value per share. As of the date of this Agreement, there were
approximately 93,004,647 shares of common stock issued and outstanding, and
there were 3,350,750 shares of preferred stock issued and outstanding. Except as
disclosed on Schedule 3.02(a) hereto, no shares have been reserved for issuance
to any person, and there are no other outstanding rights, warrants, options or
agreements for the purchase of capital stock from TARGET except as provided in
this Agreement. Except as disclosed on Schedule 3.02(b) hereto, no Person is
entitled to any rights with respect to the issuance or transfer of the Issuable
Shares. The outstanding shares are validly issued, fully paid, non-assessable,
and have been issued in compliance with all state and federal securities laws or
other Applicable Law.


SECTION 3.03  AUTHORITY FOR AGREEMENT


The execution, delivery and performance of this Agreement by TARGET has been
duly authorized by all necessary corporate or company action, as the case may
be, and this Agreement constitutes the valid and binding obligation of TARGET,
enforceable against it in accordance with its terms, except as enforceability
may be affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights. The execution and consummation
of the transactions contemplated by this Agreement and compliance with its
provisions by TARGET will not violate any provision of Applicable Law and will
not conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, its certificate of incorporation
or bylaws, or, in any material respect, any indenture, lease, loan agreement or
other agreement instrument to which TARGET is a party or by which it or any of
its properties are bound, or any decree, judgment, order, statute, rule or
regulation applicable to TARGET except to the extent that any breach or
violation of any of the foregoing would not constitute or result in a Material
Adverse Effect.


SECTION 3.04  SUBSIDIARIES


Except as disclosed on Schedule 3.04 hereof, TARGET has no other subsidiaries.
 
SECTION 3.05 STOCKHOLDERS
 
Except as disclosed on Schedule 3.05, there are no other holders of the TARGET
Common Stock.


SECTION 3.06  GOVERNMENTAL CONSENT


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental
authority,instrumentality, agency or commission or any third party, including a
party to any agreement with TARGET, is required by or with respect to TARGET in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, except for (i) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws thereby, and (ii) the filing of
the Certificate of Merger with the Secretary of State of the State of Nevada.

-15-

--------------------------------------------------------------------------------


 
SECTION 3.07  STATUS OF TARGET; FINANCIAL STATEMENTS


(i) Currently the shares of common stock of TARGET are quoted on the OTC:BB.


(ii) Target is a reporting company.


(iii) TARGET has made available to PARENT copies of its audited financial
statements as of December 31, 2003, 2004 and 2005 for the three fiscal years
then ended (collectively, “TARGET Financial Statements”).


(iv) The TARGET Financial Statements (i) are consistent in all material respects
with the books and records of TARGET; (ii) have been or will be prepared in
accordance with GAAP consistently applied; (iii) reflect and provide adequate
reserves and disclosures in respect of all liabilities of TARGET, including all
contingent liabilities, as of the respective dates of the Financial Statements,
and (iv) present fairly in all material respects the financial position of
TARGET at such dates and the results of operations and cash flows of TARGET for
the periods then ended.


(v) Except as otherwise disclosed in the TARGET Disclosure Schedule or in the
TARGET Financial Statements, TARGET does not have any liabilities or obligations
that would be required to be set forth in TARGET Financial Statements in
accordance with GAAP.
 
SECTION 3.08 LITIGATION
 
Except as otherwise disclosed in the TARGET Disclosure Schedule there is no
action, suit, investigation, audit or proceeding pending against, or to the best
knowledge of TARGET, threatened against or affecting, TARGET or any of its
assets or properties before any court or arbitrator or any governmental body,
agency or official.


SECTION 3.09  RESTRICTIONS ON BUSINESS ACTIVITIES


There is no agreement (non-compete or otherwise), commitment, judgment,
injunction, order or decree to which TARGET is a party or otherwise binding upon
TARGET which has or may have the effect of prohibiting or impairing any business
practice of TARGET, any acquisition of property (tangible or intangible) by
TARGET or the conduct of business by TARGET.  Without limiting the foregoing,
TARGET has not entered into any agreement under which TARGET is restricted from
selling, licensing or otherwise distributing any of its technology or products
to or providing services to, customers or potential customers or any class of
customers, in any geographic area, during any period of time or in any segment
of the market.
 
SECTION 3.10 INTERESTED PARTY TRANSACTIONS
 
Intentionally omitted.


SECTION 3.11  COMPLIANCE WITH APPLICABLE LAWS


To the Knowledge of TARGET, the business of TARGET has not been, and is not
being, conducted in violation of any Applicable Law, except for possible
violations which individually or in the aggregate have not had and are not
reasonably likely to have a Material Adverse Effect. No investigation or review
by any governmental entity with respect to TARGET is pending or, to the
Knowledge of TARGET, threatened, nor has any governmental entity indicated an
intention to conduct the same, except for investigations or reviews which
individually or in theaggregate would not have, nor be reasonably likely to
have, a Material Adverse Effect.

-16-

--------------------------------------------------------------------------------




SECTION 3.12  GOVERNMENTAL AUTHORIZATION


Schedule 3.12 accurately lists each consent, license, permit, grant or other
authorization issued to TARGET by a governmental entity (i) pursuant to which
TARGET currently operates or holds any interest in any of their properties or
(ii) which is required for the operation of the business of TARGET or the
holding of any such interest (collectively, the “TARGET Authorizations”).  The
TARGET Authorizations are in full force and effect and constitute all TARGET
Authorizations required to permit TARGET to operate or conduct its business or
hold any interest in its properties or assets.
 
SECTION 3.13 ABSENCE OF CHANGES
 
Since the TARGET Financial Statements Date there has not been:


(i)            any event, occurrence, development or state of circumstances or
facts which would, individually or in the aggregate, have a Material Adverse
Effect on TARGET;


(ii)            any amendment of any material term of any outstanding security
of TARGET;


(iii)            any incurrence, assumption or guarantee by TARGET of any
indebtedness for borrowed money;


(iv)            any creation or other incurrence by TARGET of any Lien on any
material asset;


(v)            the making of any loan, advance or capital contributions to or
investment in any Person;


(vi)            any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the business or any asset(s) of TARGET which
would, individually or in the aggregate, have a Material Adverse Effect on
TARGET;


(vii)            any transaction or commitment made, or any contract or
agreement entered into, by TARGET or any relinquishment by TARGET of any
contract or other right;


(viii)            any change in any method of accounting, method of tax
accounting, or accounting practice by TARGET;


(ix)            any (a) grant of any severance or termination pay to any current
or former director, officer or employee of TARGET, (b) increase in benefits
payable under any existing severance or termination pay policies or employment
agreements, (c) entering into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
current or former director, officer or employee of TARGET, (d) establishment,
adoption or amendment (except as required by applicable law) of any collective
bargaining, bonus, profit sharing, thrift, pension, retirement, deferred
compensation, compensation, stock option, restricted stock or other benefit plan
or arrangement covering any current or former director, officer or employee of
TARGET, or (e) increase in compensation, bonus or other benefits payable or
otherwise made available to any current or former director, officer or employee
of TARGET;


(x)            any labor dispute, other than routine individual grievances; or


(xi)            any tax election or any settlement or compromise of any tax
liability, in either case that is material to TARGET.


SECTION 3.14  OPERATIONS SINCE FINANCIAL STATEMENTS DATE


Since the TARGET Financial Statements Date, except for as contemplated by this
Agreement or in the TARGET Financial Statements, TARGET:

-17-

--------------------------------------------------------------------------------



(i)            has operated its businesses substantially as it was operated
prior to that date and only in the ordinary course;


(ii)            has not declared or otherwise become liable with respect to any
dividend or distribution of cash, assets or capital stock;


(iii)            has maintained or kept current its books, accounts, records,
payroll, and filings in the usual and ordinary course of business, consistent in
all material respects with past practice; and


(iv)            has not made any capital expenditure, commitment or investment
other than in the ordinary course of business.


SECTION 3.15  NO UNDISCLOSED LIABILITIES


Except as set forth on Schedule 3.15 hereto, there are no liabilities or debts
of TARGET of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability or debt.
 
SECTION 3.16 ACCOUNTS RECEIVABLE
 
(i) TARGET has made available to SUB a list of all consolidated accounts
receivable of TARGET (“Accounts Receivable”) as of June 30, 2007 along with a
range of days elapsed since the date of each invoice.


(ii)            Except as set forth on Schedule 3.16(a), all Accounts Receivable
of TARGET arose in the ordinary course of business and are collectible except to
the extent of reserves therefore set forth in the TARGET Financial Statements
Date.  Except as set forth on Schedule 3.16(b), no person has any Lien on any of
such Accounts Receivable and no request or agreement for deduction or discount
has been made with respect to any of such Accounts Receivable.


SECTION 3.17  INSURANCE
 
TARGET has obtained and maintained in full force and effect insurance with
responsible and reputable insurance companies or associations in such amounts,
on such terms and covering such risks, including fire and other risks insured
against by extended coverage, as is reasonably prudent.  With respect to the
insurance policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers and directors of TARGET, there is no
claim by TARGET pending under any of such policies or bonds as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds.  All premiums due and payable under all such policies and bonds have been
paid.  TARGET is otherwise in material compliance with the terms of such
policies and bonds (or other policies and bonds providing substantially similar
insurance coverage).  TARGET has no Knowledge of any threatened termination of,
or material premium increase with respect to, any of such policies.


SECTION 3.18  TITLE TO PROPERTIES; LIENS


TARGET does not own any real property.  All of the assets of TARGET, except
those disposed of in the ordinary course of business, are free and clear of all
Liens, security interests, charges and encumbrances, except (i) as disclosed on
the TARGET Financial Statements, (ii) Liens for current taxes not yet due and
payable, (iii) Liens in favor of any lessor with respect to capital lease
obligations disclosed in Schedule 3.18 attached hereto, (iv) such imperfections
of title or zoning restrictions, easements or encumbrances, if any, as do not
materially interfere with the present use of such property or assets, and (vi)
Liens which arise by operation of law.
 
SECTION 3.19 MATERIAL CONTRACTS
 
Except for:  (i) contracts with clients and other contracts executed by TARGET
in the ordinary course of business; (ii) employment agreements with officers;
and (iii) other material contracts which are listed on Schedule 3.19(a) hereof,
TARGET is not a party to or bound by any material indenture, lease, license,
loan agreement, otheragreement or other instrument (collectively, the “Material
Contracts”).  Except as disclosed on Schedule 3.19(b) hereof, TARGET’s Material
Contracts are enforceable in accordance with their respective terms, and to the
knowledge of TARGET, TARGET is not in violation of, and has received no notice
of being in violation of such Material Contracts.

-18-

--------------------------------------------------------------------------------


SECTION 3.20 NON-CONTRAVENTION
 
The execution and delivery by TARGET of this Agreement and the consummation by
TARGET of the transactions contemplated hereby and performance of their
obligations hereunder do not and will not (i) violate the Certificate of
Incorporation or Bylaws of TARGET, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) require any consent or
other action by any Person under, constitute a default under, result in a
violation of, conflict with, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of TARGET, or to a loss
of any benefit to which TARGET is entitled under any provision of any agreement
or other instrument binding upon TARGET, or any license, franchise, permit,
certificate, approval or other similar authorization affecting, or relating in
any way to, the assets or business of TARGET, or (iv) result in the creation or
imposition of any Lien (as defined herein) on any asset of TARGET.
 
SECTION 3.21 LABOR RELATIONS
 
TARGET is not a party to any collective bargaining agreement and, to the
Knowledge of TARGET, no organizational efforts are presently being made with
respect to any employees of TARGET.  TARGET has complied in all material
respects with all applicable laws (including, but not limited to, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), and regulations
relating to employment matters including, but not limited to, those relating to
wages, hours, discrimination and payment of social security and similar taxes.
 
SECTION 3.22 TAX RETURNS AND PAYMENT
 
Except as disclosed on Schedule 3.22 hereof, TARGET has filed all material Tax
Returns required from it and has paid all Taxes shown thereon to be due, except
as reflected in the TARGET Financial Statements and except for Taxes being
contested in good faith and except for such delinquent tax returns that TARGET
is required to file within 90 days after the Effective Time of the
Merger.   Except as disclosed in the TARGET Financial Statements, there is no
material claim for Taxes that is a lien against the property of TARGET other
than liens for taxes not yet due and payable.  TARGET has not received
notification of any audit of any Tax Return of TARGET being conducted or pending
by a Tax Authority where an adverse determination could have a Material Adverse
Effect, no extension or waiver of the statute of limitations on the assessment
of any taxes has been granted by TARGET which is currently in effect, and TARGET
is not a party to any agreement, contract or arrangement with any Tax Authority,
which may result in the payment of any material amount in excess of the amount
reflected on the TARGET Financial Statements. .  TARGET is not a party to any
tax-sharing or allocation agreement, nor does it owe any amount under any
tax-sharing or allocation agreement. TARGET has never been (nor does it have any
liability for unpaid Taxes because it once was) a member of an “affiliated
group” within the meaning of Code Section 1502.
 
SECTION 3.23 INTELLECTUAL PROPERTY
 
Except as disclosed on Schedule 3.23 hereof, TARGET has title to all material
patents, trademarks or trade secrets, or adequate licenses and rights to use the
patents, trademarks, copyrights, trade names and trade secrets of others,
necessary to the conduct of its business. The business of TARGET is being
carried on without known conflicts with patents, licenses, trademarks,
copyrights, trade names and trade secrets of others and, to the Knowledge of
TARGET, no other persons are conducting their businesses in conflict with
patents, licenses, trademarks, copyrights, trade names and trade secrets used by
TARGET.
 
SECTION 3.24 ENVIRONMENTAL MATTERS
 
To the Knowledge of TARGET: (i) TARGET has obtained all material permits and
licenses which are required in connection with its business under all applicable
laws and regulations relating to pollution or protection of the environment (the
“Environmental Laws”) and is in material compliance therewith; (ii) TARGET has
at all times conducted its business in material compliance with all
Environmental Laws and TARGET has not receivedany written notice of any past,
present or future events, conditions or circumstances, which would interfere
with or prevent material compliance or continued material compliance with any
Environmental Laws or which form the basis of any material claim, demand or
investigation, based on or related to TARGET’s business or other activities;
(iii) there is no civil, criminal or administrative action or proceeding pending
or threatened against TARGET, arising under any Environmental Laws; and (iv)
there does not exist, and at no time since TARGET acquired any premises leased
or used by it, has there existed any conditions that TARGET believes would
require remediation by TARGET under any Environmental Laws

-19-

--------------------------------------------------------------------------------


 
SECTION 3.25 EMPLOYMENT AGREEMENTS


Schedule 3.25 hereof lists each employment agreement between TARGET and any
director, officer or employee of TARGET and copies of all such agreements have
been provided to SUB prior to the date hereof. Except as provided in such
employment agreements, all other employees of TARGET are terminable at will
without expense or liability to TARGET other than as may be set forth in said
Schedule 3.25 attached hereto or as may be required by law.


SECTION 3.26 WARRANTY CLAIMS


To the Knowledge of TARGET and except as set forth in Schedule 3.26 attached
hereto, there are no pending or threatened material claims against TARGET for
any work performed by TARGET for any client, including but not limited to, any
services rendered under any warranties.


SECTION 3.27  BROKERS’ AND FINDERS’ FEES


TARGET has not incurred, nor will it incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.


SECTION 3.28  BOARD APPROVAL


The Board of Directors of TARGET has approved this Agreement and the
transactions contemplated hereby and will submit it to the Stockholders for
their approval.


SECTION 3.29  FULL DISCLOSURE


The representations and warranties of TARGET contained in this Article III of
this Agreement or to be furnished in or in connection with documents mailed or
delivered to the Stockholders of TARGET in connection with soliciting their
consent to this Agreement, do not contain or will not contain, any untrue
statement of a material fact, or omit to state a material fact required to be
stated herein or therein or necessary to make the statements herein or therein,
in the light of the circumstances under which they were made, not misleading.


SECTION 3.30  TARGET SEC REPORTS


Except as disclosed in the TARGET Schedules, TARGET has filed all forms,
statements, reports and documents required to be filed or, if permissible,
furnished by it with the Commission since such forms have been required. The
TARGET SEC Reports (i) were prepared in accordance with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations promulgated thereunder, and (ii) did not, at the time they were
filed, or, if amended, as of the date of such amendment, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  As of
its filing date, each TARGET SEC Report complied as to form in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as the case may be.

-20-

--------------------------------------------------------------------------------


ARTICLE IV
 
CERTAIN COVENANTS AND AGREEMENTS



SECTION 4.01 COVENANTS OF TARGET


TARGET covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, TARGET shall conduct its business as presently
operated and solely in the ordinary course, and consistent with such operation,
and, in connection therewith, without the written consent of SUB and PARENT:


(i)            shall not amend its Certificate of Incorporation or Bylaws;


(ii)            shall not pay or agree to pay to any employee, officer or
director compensation that is in excess of the current compensation level of
such employee, officer or director other than salary increases or payments made
in the ordinary course of business or as otherwise provided in any contracts or
agreements with any such employees;


(iii)            shall not merge or consolidate with any other entity or acquire
or agree to acquire any other entity;


(iv)            shall not sell, transfer, or otherwise dispose of any assets
required for the operations of TARGET’s business except in the ordinary course
of business consistent with past practices;


(v)            shall not create, incur, assume, or guarantee any indebtedness
for money borrowed except in the ordinary course of business, or create or
suffer to exist any mortgage, lien or other encumbrance on any of its assets,
except those in existence on the date hereof or those granted pursuant to
agreements in effect on the date of this Agreement or provided by SUB and PARENT
and/or any of their affiliates;


(vi) shall not make any capital expenditure or series of capital expenditures
except in the ordinary course of business, with the exception of the acquisition
referred to in Section 4.01(iii) hereof;


(vii) shall not declare or pay any dividends on or make any distribution of any
kind with respect to the TARGET Common Stock;


(viii)            shall maintain its facilities, assets and properties in
reasonable repair, order and condition, reasonable wear and tear excepted, and
to notify SUB and PARENT immediately in the event of any material loss or damage
to any of TARGET’s material assets;


(ix)            shall maintain in full force and effect all present insurance
coverage of the types and in the amounts as are in effect as of the date of this
Agreement;


(x)            shall seek to preserve the present employees, reputation and
business organization of TARGET and TARGET’s relationship with its clients and
others having business dealings with it;


(xi)            shall not issue any additional TARGET Common Stock or take any
action affecting the capitalization of TARGET;


(xii)            shall use commercially reasonable efforts to comply with and
not be in default or violation under any law, regulation, decree or order
applicable to TARGET’s business, operations or assets where such violation would
have a Material Adverse Effect;


(xiii)            shall not grant any severance or termination pay to any
director, officer or any other employees of TARGET, other than pursuant to
agreements in effect on the date of this Agreement or as otherwise disclosed in
the documents delivered pursuant to this Agreement;


(xiv)            shall not change any of the accounting principles or practices
used by it, except as may be required as a result of a change in law or in GAAP,
whether in respect of Taxes or otherwise;


(xv)            shall not terminate or waive any right of substantial value
other than in the ordinary course of business; and

-21-

--------------------------------------------------------------------------------





(xvi) shall not enter into any material contract or commitment other than in the
ordinary course of business.
 
SECTION 4.02  COVENANTS OF PARENT


PARENT covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, PARENT shall conduct its business as presently
operated and solely in the ordinary course, and consistent with such operation,
and, in connection therewith, without the written consent of TARGET:


(i)            Employment Additionally, PARENT shall employ such employees of
TARGET as determined by PARENT, upon such terms and conditions as shall be
acceptable to PARENT and such individuals.


(ii)            Resignation of Directors, Nomination of Directors and
Officers.  PARENT shall, prior to the Closing, cause none of its directors to
resign subsequent to the Effective Time.  In addition, PARENT agrees and accepts
the officers and directors of the PARENT following the Merger of persons listed
on Schedule 1.05(a), until the earlier of their death, resignation or removal or
until their respective successors are duly appointed and qualified.


(iii)            shall not amend its Certificate of Incorporation or Bylaws;


(iv)            shall not pay or agree to pay to any employee, officer or
director compensation that is in excess of the current compensation level of
such employee, officer or director other than salary increases or payments made
in the ordinary course of business or as otherwise provided in any contracts or
agreements with any such employees;


(v)            shall not merge or consolidate with any other entity or acquire
or agree to acquire any other entity;


(vi)            shall not sell, transfer, or otherwise dispose of any assets
required for the operations of PARENT’s business except in the ordinary course
of business consistent with past practices;


(vii)            shall not create, incur, assume, or guarantee any indebtedness
for money borrowed except in the ordinary course of business, or create or
suffer to exist any mortgage, lien or other encumbrance on any of its assets,
except those in existence on the date hereof or those granted pursuant to
agreements in effect on the date of this Agreement or provided by TARGET and/or
any of its affiliates;


(viii)            shall not make any capital expenditure or series of capital
expenditures except in the ordinary course of business;


(ix)            shall not declare or pay any dividends on or make any
distribution of any kind with respect to its securities;


(x)            shall maintain its facilities, assets and properties in
reasonable repair, order and condition, reasonable wear and tear excepted, and
to notify TARGET immediately in the event of any material loss or damage to any
of PARENT’s material assets;


(xi)            shall maintain in full force and effect all present insurance
coverage of the types and in the amounts as are in effect as of the date of this
Agreement;


(xii)            shall seek to preserve the present employees, reputation and
business organization of SUB and PARENT and SUB’s and PARENT’s relationship with
its clients and others having business dealings with it;


(xiii)            shall not issue any securities other than as contemplated
hereby.


(xiv)            shall use commercially reasonable efforts to comply with and
not be in default or violation under any law, regulation, decree or order
applicable to SUB’s and PARENT’s business, operations or assets where such
violation would have a Material Adverse Effect;

-22-

--------------------------------------------------------------------------------



(xv)            shall not grant any severance or termination pay to any
director, officer or any other employees of SUB and PARENT except as otherwise
disclosed in the documents delivered pursuant to this Agreement;


(xvi)            shall not change any of the accounting principles or practices
used by it, except as may be required as a result of a change in law or in GAAP,
whether in respect of Taxes or otherwise;


(xvii) shall not terminate or waive any right of substantial value other than in
the ordinary course of business;


(xviii) shall not enter into any material contract or commitment other than in
the ordinary course of business; and


(xix) during the period from the date of this Agreement until the Closing Date,
SUB and PARENT shall conduct its business as presently operated and solely in
the ordinary course, and consistent with such operation, and, in connection
therewith, without the written consent of TARGET.


SECTION 4.03  COVENANTS OF THE PARTIES


(i)            Tax-free Reorganization.  The Parties intend that the
transactions contemplated hereby qualify as a tax free reorganization under Code
Section 368(a)(1)(A) and the parties will take the position for all purposes
that the transactions contemplated hereby qualify as a reorganization under such
Section.  In addition, the Parties covenant and agree that they will not engage
in any action, or fail to take any action, which action or failure to act would
reasonably be expected to cause the Merger to fail to qualify as a
“reorganization” under Code Section 368(a), whether or not otherwise permitted
by the provisions of this Agreement;


(ii)            Announcement.  Neither TARGET, on the one hand, nor SUB and
PARENT on the other hand, shall issue any press release or otherwise make any
public statement with respect to this Agreement or the transactions contemplated
hereby without the prior consent of the other Parties (which consent shall not
be unreasonably withheld), except as may be required by applicable law or
securities regulation. Notwithstanding anything in this Section 4.03 to the
contrary, the Parties will, to the extent practicable, consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any such press release or other public statements with respect to this
Agreement and the transactions contemplated hereby whether or not required by
Applicable Law.


(iii)            Notification of Certain Matters.  TARGET shall give prompt
notice to SUB and PARENT, and SUB and PARENT shall give prompt notice to TARGET,
of:


(a)            The occurrence, or nonoccurrence, of any event the occurrence, or
nonoccurrence, of which would be reasonably likely to cause any representation
or warranty contained in this Agreement to be untrue or inaccurate in any
material respect at or prior to the Effective Time; and


(b)            Any material failure of TARGET on the one hand, or SUB and
PARENT, on the other hand, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder.


(iv)            Reasonable Best Efforts.  Before Closing, upon the terms and
subject to the conditions of this Agreement, the Parties agree to use their
respective reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable
(subject to applicable laws) to consummate and make effective the Merger and
other transactions contemplated by this Agreement as promptly as practicable
including, but not limited to:


(a)            The preparation and filing of all forms, registrations and
notices required to be filed to consummate the Merger, including without
limitation, the corporate resolutions to be sent to the SUB Stockholders
(including the definitive and any amendments thereto, the “Shareholder
Resolution”), and the other approvals, consents, orders, exemptions or waivers
by any third party or governmental entity; and

-23-

--------------------------------------------------------------------------------





(b)            The satisfaction of the other Parties' conditions precedent to
Closing.


(v)            Representation of Counsel. Each of the Parties has engaged
separate counsel and have relied upon the advice provided by their counsel.  .


(vi)            Shareholder Resolution.  SUB will use its reasonable best
efforts to seek the approval of the SUB Stockholders for the Merger. As promptly
as is reasonably practicable after the date of this Agreement, SUB shall deliver
to its sole Stockholder a corporate resolution and copy of this Agreement for
the purpose of approving and authorizing this Agreement.


(vii)            Access to Information


(a)            Inspection by TARGET.  SUB and PARENT will make available for
inspection by TARGET, during normal business hours and in a manner so as not to
interfere with normal business operations, all of SUB’s and PARENT’s records
(including tax records), books of account, premises, contracts and all other
documents in SUB’s and PARENT’s possession or control that are reasonably
requested by TARGET to inspect and examine the business and affairs of SUB and
PARENT. SUB and PARENT will cause its managerial employees and regular
independent accountants to be available upon reasonable advance notice to answer
questions of TARGET concerning the business and affairs of SUB and
PARENT.  TARGET will treat and hold as confidential any information they receive
from SUB and PARENT in the course of the reviews contemplated by this Section
4.03(vii).  No examination by TARGET will, however, constitute a waiver or
relinquishment by TARGET of its rights to rely on SUB’s and PARENT’s covenants,
representations and warranties made herein or pursuant hereto.


(b)            Inspection by SUB.  TARGET will make available for inspection by
SUB and PARENT, during normal business hours and in a manner so as not to
interfere with normal business operations, all of TARGET’s records (including
tax records), books of account, premises, contracts and all other documents in
TARGET’s possession or control that are reasonably requested by SUB and PARENT
to inspect and examine the business and affairs of TARGET. TARGET will cause its
managerial employees and regular independent accountants to be available upon
reasonable advance notice to answer questions of SUB and PARENT concerning the
business and affairs of TARGET.  SUB and PARENT will treat and hold as
confidential any information they receive from TARGET in the course of the
reviews contemplated by this Section 4.03 (vii).  No examination by SUB and
PARENT will, however, constitute a waiver or relinquishment by SUB and PARENT of
its rights to rely on TARGET’s covenants, representations and warranties made
herein or pursuant hereto.


ARTICLE V
 
CONDITIONS PRECEDENT


SECTION 5.01  CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS


The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived by the parties:


(i)            Consents, Approvals.  The Parties shall have obtained all
consents and approvals of their respective boards of directors and stockholders,
and all material consents, including any material consents and waivers by the
Parties’ respective lenders and other third-parties, if necessary, to the
consummation of the transactions contemplated by this Agreement.


(ii)            Absence of Certain Litigation.  No action or proceeding shall be
threatened or pending before any governmental entity or authority which, in the
reasonable opinion of counsel for the Parties, is likely to result in a
restraint, prohibition or the obtaining of damages or other relief in connection
with this Agreement or the consummation of the Merger.


 

-24-

--------------------------------------------------------------------------------


SECTION 5.02 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SUB AND PARENT

The obligations of SUB and PARENT as provided herein shall be subject to each of
the following conditions precedent, unless waived by SUB and PARENT:


(i)            Consents And Approvals.  TARGET shall have obtained all material
consents, including any material consents and waivers by TARGET's lenders and
other third-parties, if necessary, to the consummation of the transactions
contemplated by this Agreement.


(ii)            Representations and Warranties. The representations and
warranties by TARGET in Article III herein shall be true and accurate in all
material respects on and as of the Closing Date with the same force and effect
as though such representations and warranties had been made at and as of the
Closing Date, except to the extent that any changes therein are specifically
contemplated by this Agreement.


(iii)            Performance. TARGET shall have performed and complied in all
material respects with all agreements to be performed or complied with by them
pursuant to this Agreement prior at or prior to the Closing.


(iv)            Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to SUB and PARENT and its counsel, and SUB
and its counsel shall have received all such counterpart originals (or certified
or other copies) of such documents as they may reasonably request.


(vi)            Certificate of Good Standing. TARGET shall have delivered to SUB
and PARENT a certificate as to the good standing of TARGET in the State of
Nevada certified by the Secretary of State of the State of Nevada on or within
20 calendar days of the Closing Date.


(vii)            Material Changes. Except as contemplated by this Agreement,
since the date hereof, TARGET shall not have suffered a Material Adverse Effect.


(viii) Certified List of Shareholders. TARGET shall have delivered to PARENT a
certified list of shareholders and their shareholdings from the Transfer Agent,
as well as a schedule showing any options, warrants, scrip or any other rights
to purchase stock, plus the terms of any such purchase rights.


(ix) Audited Financial Statements of TARGET, DPC and A4. TARGET shall have been
delivered to PARENT, a certified list of shareholders and their shareholdings
from the Transfer Agent, as well as a schedule showing any options, warrants,
scrip or any other rights to purchase stock, plus the terms of any such purchase
rights.


SECTION 5.03 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF TARGET


The obligation of TARGET on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived by TARGET:


(i)            Consents And Approvals.  SUB and PARENT shall have obtained the
consent and approval of their respective lenders and other third-parties, if
necessary, to the consummation of the transactions contemplated by this
Agreement.


(ii)            Representations And Warranties. The representations and
warranties by SUB and PARENT in Article II herein shall be true and accurate in
all material respects on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made at and as of
the Closing Date, except to the extent that any changes therein are specifically
contemplated by this Agreement.


(iii)            Performance. SUB and PARENT shall have performed and complied
in all material respects with all agreements to be performed or complied with by
them pursuant to this Agreement prior to or at the Closing.


(iv)            Proceedings And Documents. All corporate, company and other
proceedings in connection with

-25-

--------------------------------------------------------------------------------



the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to TARGET and its counsel, and TARGET and its counsel shall
have received all such counterpart originals (or certified or other copies) of
such documents as they may reasonably request.


(v)            Certificate of Good Standing. SUB and PARENT shall have delivered
to TARGET a certificate as to the good standing of SUB certified by the
Secretary of State of the State of Nevada, on or within 2 business days of the
Closing Date.


(vi) Material Changes. Except as contemplated by this Agreement, since the date
hereof, SUB shall not have suffered a Material Adverse Effect.


(vii) Certified List of Shareholders. PARENT shall have delivered to TARGET a
certified list of shareholders and their shareholdings from the Transfer Agent,
as well as a schedule showing any options, warrants, scrip or any other rights
to purchase stock, plus the terms of any such purchase rights.


(viii) FINANCING. Delivery of FINANCING as described in Section 1.12 herein.


ARTICLE VI
 
TERMINATION, AMENDMENT AND WAIVER


SECTION 6.01  TERMINATION


This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:


(i)            The mutual written consent of the Boards of Directors of the
Parties;


(ii)            Either SUB and PARENT, on the one hand, or TARGET, on the other
hand, if any governmental entity or court of competent jurisdiction shall have
issued an order, decree or ruling or taken any other action (which order,
decree, ruling or other action the parties to this Agreement shall use their
reasonable efforts to lift), which restrains, enjoins or otherwise prohibits the
Merger or the acceptance for payment of, or payment for, Issuable Shares
pursuant to the Merger and such order, decree, ruling or other action shall have
become final and non-appealable;


(iii)            SUB and PARENT, if TARGET shall have breached in any material
respect any of their respective representations, warranties, covenants or other
agreements contained in this Agreement, and the breach cannot be or has not been
cured within 15 calendar days after the giving of written notice by SUB and
PARENT to TARGET;


(iv)            TARGET, if SUB and PARENT shall have breached in any material
respect any of their representations, warranties, covenants or other agreements
contained in this Agreement, and the breach cannot be or has not been cured
within 15 calendar days after the giving of written notice by TARGET to SUB and
PARENT; or


(ix)  Without any action on the part of the Parties if required by Applicable
Law.


(x) On January 31, 2008 if the Merger is not closed prior thereto, unless this
date is extended by the mutual agreement in writing of the Parties prior
thereto.


(xi) TARGET and/or PARENT if the provisions of Section 4.02(iii) have not been
satisfied.


SECTION 6.02  EFFECT OF TERMINATION


If this Agreement is terminated as provided in Section 6.01, written notice of
such termination shall be given by the terminating Party to the other Party
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of SUBand PARENT or TARGET; provided that nothing in this Agreement
shall relieve any Party from any liability or obligation with respect to any
willful breach of this Agreement.

-26-

--------------------------------------------------------------------------------



ARTICLE VII
 
CONFIDENTIALITY; NON-SOLICITATION; EXCLUSIVITY


SECTION 7.01  CONFIDENTIALITY


SUB and PARENT, on the one hand, and TARGET, on the other hand, will keep
confidential all information and documents obtained from the other, including
but not limited to any information or documents provided pursuant to Section
4.03(vii) hereof, which are designated by such Party as confidential (except for
any information disclosed to the public pursuant to a press release authorized
by the Parties) and in the event the Closing does not occur or this Agreement is
terminated for any reason, will promptly return such documents and all copies of
such documents and all notes and other evidence thereof, including material
stored on a computer, and will not use such information for its own advantage,
except to the extent that (i) the information must be disclosed by law, (ii) the
information becomes publicly available by reason other than disclosure by the
Party subject to the confidentiality obligation, (iii) the information is
independently developed without use of or reference to the other Party’s
confidential information, (iv) the information is obtained from another source
not obligated to keep such information confidential, or (v) the information is
already publicly known or known to the receiving Party when disclosed as
demonstrated by written documentation in the possession of such Party at such
time.


SECTION 7.02  NON-SOLICITATION


During the period from the date of this Agreement until the consummation or
termination of this Agreement or the Merger and, in the event of the termination
of this Agreement or the Merger for any reason, during the one (1) year period
following the date of such termination, neither Party shall, without the consent
of the other Party, directly or indirectly solicit the employment or engagement,
as an employee or consultant, any “restricted employee” or encourage any
“restricted employee” to leave the employment of the other Party or any
subsidiary of the other Party.  A “restricted employee” shall mean any person
who is employed by a Party or any of its subsidiaries on the date of this
Agreement or at any time during the six (6) months prior thereto.


SECTION 7.03 EXCLUSIVITY


Except for the transactions contemplated by this Agreement, none of the Parties
shall (i) solicit, initiate, or encourage the submission of any proposal or
offer relating to the acquisition of any capital stock or other voting
securities or any substantial portion of the assets of such or any other Party
hereto (including any acquisition structured as a merger, consolidation, or
share exchange) or (ii) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any Person to do or seek
any of the foregoing.  The Parties shall notify each other Party immediately if
any Person makes any proposal, offer, inquiry, or contact with respect to any of
the foregoing.


ARTICLE VIII
 
INDEMNIFICATION


SECTION 8.01 INDEMNIFICATION BY SUB AND PARENT


SUB and PARENT shall indemnify, defend and hold harmless, TARGET, and each
person who is now, or has been at any time prior to the date hereof or who
becomes prior to the Closing, an officer, director or partner of, TARGET or an
employee of, TARGET and their respective heirs, legal representatives,
successors and assigns (the “TARGET Indemnified Parties”) against all losses,
claims, damages, costs, expenses (including attorneys’ fees), liabilities or
judgments or amounts that are paid in settlement of or in connection with any
threatened or actual claim, action, suit, proceeding or investigation based in
whole or in part on or arising in whole or in part out of (i) any breach of this
Agreement by SUB and PARENT, including but not limited to failure of any
representation or warranty to be true and correct at or before the Closing, or
(ii) any act, omission or conduct of any officer, director or agent of SUB and
PARENT prior to the Closing, whether asserted or claimed prior to, or at or
after, the Closing, or (iii) relating to the consummation of the transactions
contemplated herein, and any action taken in connectiontherewith (“TARGET
Indemnified Liabilities”).  Any TARGET Indemnified Party wishing to claim
indemnification under this Section 8.01, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify SUB and PARENT, but the
failure so to notify shall not relieve SUB and PARENT from any liability that it
may have under this Section 8.01, except to the extent that such failure would
materially prejudice SUB and PARENT.

-27-

--------------------------------------------------------------------------------


 
SECTION 8.02 INDEMNIFICATION BY TARGET


TARGET shall indemnify, defend and hold harmless SUB and PARENT and each person
who is now, or has been at any time prior to the date hereof or who becomes
prior to the Closing, an officer, director or partner of SUB and PARENT, or an
employee of SUB and PARENT and their respective heirs, legal representatives,
successors and assigns (collectively the “SUB Indemnified Parties”) against all
losses, claims, damages, costs, expenses (including attorneys’ fees),
liabilities or judgments or amounts that are paid in settlement of or in
connection with any threatened or actual claim, action, suit, proceeding or
investigation based in whole or in part on or arising in whole or in part out of
(i) any breach of this Agreement by TARGET, including but not limited to failure
of any representation or warranty to be true and correct at or before the
Closing, or (ii) any act, omission or conduct of any officer, director or agent
of TARGET prior to the Closing, whether asserted or claimed prior to, or at or
after, the Closing, or (iii) relating to the consummation of the transactions
contemplated herein, and any action taken in connection therewith (collectively
“SUB Indemnified Liabilities”).  Any SUB Indemnified Party wishing to claim
indemnification under this Section 8.02, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify TARGET, but the failure
so to notify shall not relieve TARGET from any liability that it may have under
this Section 8.02, except to the extent that such failure would materially
prejudice TARGET.


SECTION 8.03 SURVIVAL OF INDEMNIFICATION


All rights to indemnification under this Article 8 shall survive the
consummation of the Merger and the termination of this Agreement.  The
provisions of this Article 8 are intended to be for the benefit of, and shall be
enforceable by, each TARGET Indemnified Party and each SUB Indemnified Party,
and his or her heirs and representatives.  No Party shall enter into any
settlement regarding the foregoing without prior approval of the TARGET
Indemnified Party or SUB Indemnified Party, as the case may be.


ARTICLE IX
 
MISCELLANEOUS


SECTION 9.01  NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES


None of the representations and warranties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective
Time, except as set forth in Article VIII. All such representations and
warranties will be extinguished on consummation of the Merger and none of the
Parties nor any of their officers, directors, employees or stockholders shall be
under any liability whatsoever with respect to any such representation or
warranty after such time. This Section 9.01 shall not limit any covenant or
agreement of the Parties which by its terms contemplates performance after the
Effective Time.


SECTION 9.02  EXPENSES


Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.


SECTION 9.03  APPLICABLE LAW AND CONSENT TO JURISDICTION


The interpretation and enforcement of this Agreement shall be exclusively
governed by the laws of the State of Nevada as applied to agreements entered
into and to be performed in such state. The parties hereto also consent to the
exclusive jurisdiction and venue of the United States District Court—District of
Nevada  in the event that any dispute among the parties arises from this
Agreement or any other dispute among the parties hereto.

-28-

--------------------------------------------------------------------------------



SECTION 9.04  NOTICES


All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:


(i)            If sent by registered or certified mail in the United States,
return receipt requested, upon receipt;


(ii)            If sent by reputable overnight air courier (such as Federal
Express), 2 business days after being sent;


(iii)            If sent by facsimile transmission, with a copy mailed on the
same day in the manner provided in clauses (i) or (ii) above, when transmitted
and receipt is confirmed by telephone; or


 
(iv)
If otherwise actually personally delivered, when delivered.



All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to TARGET (a Nevada corporation), to:


Paivis Corp
#400 3475 Lenox Road
Atlanta, GA, 30326
Telephone: (404) 601-2885
Attention: Edwin Kwong, Interim CEO


with a copy to (which shall not constitute notice):


Gregory Bartko, Esq.
Law Office of Gregory Bartko
3475 Lenox Road, Suite 400
Atlanta, GA  30326
Telephone: (404) 238-0550
Facsimile:  (404) 238-0551
Email: gbartko@mindspring.com


If to SUB (Nevada corporation and PARENT (Delaware corporation), to:


TRUSTCASH HOLDINGS, INC.
400 Park Avenue Suite 1420
 NY NT 10022


Each Party may change its address by written notice in accordance with this
Section.


SECTION 9.05  ENTIRE AGREEMENT


This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.


SECTION 9.06  ASSIGNMENT


Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties.
Subject to the immediately foregoing sentence of this Section 9.06, this
Agreement will be bindingupon, inure to the benefit of and be enforceable by,
the Parties and their respective successors and assigns.

-29-

--------------------------------------------------------------------------------


 
SECTION 9.07  HEADINGS; REFERENCES


The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All references herein to “Articles” or
“Sections” shall be deemed to be references to Articles or Sections of this
Agreement unless otherwise indicated.


SECTION 9.08  COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.


SECTION 9.09  NO THIRD PARTY BENEFICIARIES


Except as otherwise contemplated by this Agreement, nothing herein is intended
to confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.


SECTION 9.10  SEVERABILITY; ENFORCEMENT


Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provisions shall be interpreted to be only so broad as is
enforceable.


[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW]



-30-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.



SUB          PARENT             TCHH ACQUISITION CORP.          TRUSTCASH
HOLDINGS, INC.   A Nevada corporation       A Delaware corporation            
/s/
   
/s/ Greg Moss
 
Name
   
Greg Moss
 
Title 
   
CEO
 

 

TARGET                   PAIVIS, CORP.         A Nevada corporation            
     
/s/ Edwin Kwong
     
Edwin Kwong
     
Interim CEO
     



 

-31-

--------------------------------------------------------------------------------



EXHIBIT A – Series B Preferred Stock Designation




Certificate of Designation of Rights and Preferences of
Series B Convertible Preferred Stock (“Certificate of Designation”)


DESIGNATION AND AMOUNT
The class of Series B Convertible Preferred Stock, $0.0001 par value per share,
of TRUSTCASH Holdings, Inc. (the “Corporation” or “TRUSTCASH”) shall consist of
20,000,000 shares and shall be designated the “Series B Convertible Preferred
Stock” (hereinafter “Series B Stock”).


The Preferred Stock may be issued as uncertificated shares registered in
book-entry form or as certificated shares.


The holders of outstanding shares of Series B Stock shall have rights as
follows:


STATED VALUE
The shares of Series B Stock shall have a stated value of $3.25/share.
 
RANK
The Series B Stock shall rank prior to: (1) any other Class or Series of Series
B Stock established and designated by the Board of Directors as junior to the
Series B Stock, and (2) common stock of the Corporation par value
$.001(collectively, “Junior Securities”), both as to payment of dividends and as
to distributions of assets upon the liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary. The Series B Stock shall rank
junior to any Series or Class of Preferred stock designated by the Board of
Directors as senior to the Series B Stock (“Senior Securities”) both as to
payment of dividends and as to distributions of assets upon the liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary.


CONVERSION
Any shares of Series B Stock may, at the option of the holder, be converted at
any time after the Conversion Time into such number of fully paid and
non-assessable shares of common stock equal to two thirds of the number of
Paivis, Corp. (“Paivis”) common shares that the holder exchanged for their
Series B Shares in the merger transaction between the Corporation and Paivis
under the Agreement and Plan of Merger dated December ___, 2007 (Merger
Agreement).


The holder may convert their Series B Stock in common shares only after the
earliest of the following events: a) eighteen (18) months following the issuance
of the Series B Stock or b) six (6) months after the Corporation’s common stock
and Series B Stock has commenced trading after successful listing on a exchange
such as the American Stock Exchange or quotation system such as the NASDAQ Small
Cap or National Market System the (“Conversion Time”).


If the Corporation fails to file a registration statement as per the
Registration Rights section herein or fails to make application to list the
Series B Stock on a senior exchange or quotation system as per the Listing
Rights section herein the holders of Series B Stock shall have the right to
convert to common shares of the Corporation immediately upon such failure.


If the shares of common stock issuable upon the conversion of shares of Series B
Stock shall be changed into the same or a different number of shares of any
class or classes of stock, whether by capital reorganization, reclassification
or otherwise, then and in each such event, the holder of each share of Series B
Stock shall have the right thereafter to convert such share into the kind and
amount of shares of stock and other securities and property receivable upon such
reorganization, reclassification or other change by holders of the number of
shares of common stock into which such share of Series B Stock might have been
converted immediately prior to such reorganization, reclassification or change.


Before any holder of shares of Series B Stock shall be entitled to convert the
same into shares of common stock, such holder shall surrender the certificate or
certificates therefore, duly endorsed, at the principal executive office of the
Corporation or of any transfer agent for such shares, and shall give written
notice by mail, postage prepaid, to theCorporation at its principal executive
office, of the election to convert the same and shall state therein the name or
names in which the certificate or certificates for shares of common stock are to
be issued in the written Notice of Conversion form of Exhibit B attached
hereto.  The Corporation shall, as soon as practicable thereafter, issue and
deliver at such office to such holder of shares of Series B Stock, a certificate
or certificates for the number of shares of common stock to which each holder
shall be entitled as aforesaid.  Such conversion shall be deemed to have been
made immediately prior to the close of business on the date of such surrender of
the certificate or certificates representing the shares of Series B Stock to be
converted, and the person or persons entitled to receive the shares of common
stock issuable upon such conversion shall be treated for all purposes as the
record holder or holders of such shares of common stock as of such date.

-32-

--------------------------------------------------------------------------------


 
In the event some but not all of the shares of Series B Stock represented by a
certificate or certificates surrendered by a holder are converted, the
Corporation shall execute and deliver to the holder or to such other person as
the holder may request in writing, at the expense of the Corporation, a new
certificate representing the number of shares of Series B Stock which were not
converted.


No fractional shares shall be issued upon conversion of shares of Series B
Stock.


VOTING RIGHTS
Each share of Series B Stock shall be able to vote the equivalent of one (1)
shares of common stock.


The holders of record of outstanding shares of Series B Stock shall be entitled
to cast on any matter to be voted upon by the holders of common stock of the
Corporation, that number of votes which the number of shares of common stock
into which such outstanding Series B Stock is then convertible would be entitled
to cast multiplied by one (1).


REGISTRATION RIGHTS
The Corporation shall file a registration statement with the Securities and
Exchange Commission (the “Commission”) to register the Series B stock within
ninety (90) days after issuance of the Series B Stock.


The Corporation shall use best efforts to effect, as soon as practicable, such
registration under the applicable Securities Act (the “Act”) (including, without
limitation, filing post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws, and appropriate compliance
with the Act as would permit or facilitate the sale and distribution of all or
such portion of the Series B Stock.


Although stated under this paragraph that the holders of Series B Stock have the
right to have their Series B shares registered for resale with the Commission
there can be no assurance given by the Corporation on the time period it may
take to approve the registration of such shares, or that the Commission will
ultimately declare the proposed registration statement covering those shares to
be effective.


LISTING RIGHTS
The Corporation will make application for the listing of the Series B Stock for
trading on the exchange or quotation system that the Corporation’s common stock
is then listed on or other senior exchange or quotation system that the
Corporation plans to make application to list its common stock within ninety
(90) days of the effectiveness of the registration of the Series B Stock.


Upon making application the Corporation will use best efforts to list the Series
B Stock on the American Stock Exchange, or to cause the Series B Stock to be
authorized for quotation on the NASDAQ Small Cap or National Market System, as
soon as practicable (it being understood that the Corporation will not be in
violation of this provision if it is unable to obtain such listing or quotation
primarily as a result of its failure to satisfy the quantitative listing
requirements of the American Stock Exchange or NASDAQ Small Cap or National
Market).


REORGANIZATION, CONSOLIDATION, MERGER, ETC.
If at any time, or from time to time, there shall be a reorganization,
recapitalization, transfer of assets, consolidation, merger or, dissolution
(the, “Corporate Transaction”), provisions shall be made so that the holders of
the Series B Stock shall thereafter be entitled to receive, upon conversion of
their Series B Stock, such shares or other securities or property of the
Corporation or otherwise to which a holder of the common stock deliverable upon
conversion of the Series B Stock would have been entitled upon such Corporate
Transaction.  In any such case, appropriateadjustment shall be made in the
application of the provisions of this paragraph with respect to the rights of
the holders of the Series B Stock after the Corporate Transaction, to the end
that the provisions of this paragraph shall be applicable after the Corporate
Transaction in as nearly equivalent a manner as may be practicable.
 

-33-

--------------------------------------------------------------------------------


 
DIVIDENDS
From the date of issuance of shares of Series B Stock the holders of outstanding
shares of Series B Stock shall be entitled to receive an annual dividend,
payable semi-annually on April 1 and October 1 (the “Payment Date”), in cash out
of funds legally available for such purpose or in shares of Series B Stock or a
combination of both, in preference and priority to any payment of any dividend
on Common Stock. Whether the dividend is paid in cash from funds legally
available for such purposes or in shares of Series B Stock will be at the sole
discretion of the Board and such dividends shall not accrue and be
non-cumulative.  From the date of issuance for a period of one (1) year
Dividends herein will only be paid in Series B Stock. After one (1) year from
the date of Issuance of the Series B Stock the Corporation shall deliver to the
Holder a written irrevocable notice in the form of Exhibit B attached hereto
electing to pay such Dividend in full on such Payment Date in either cash or
Series B Stock, or a combination of both (" Payment Election Notice "). Such
Payment Election Notice shall be delivered to the Holder at least twenty (20)
days prior to the applicable Payment Date (the date of such notice being
hereinafter referred to as the "Notice Date"). If such Payment Election Notice
is not delivered within the prescribed period set forth in the preceding
sentence, then the Corporation shall be deemed to have elected to pay the
applicable Dividend in Series B Stock.


If the Dividend is to be paid in Series B Stock it shall be paid at a ratio of
five percent (5%). If the Dividend is to be paid in Series B Stock, the number
of shares shall be determined by multiplying the number of Series B Stock held
by 5%. Such shares shall be issued and delivered no later than within 30
calendar days following such Payment Date.


If Dividend is to be paid as cash the amount of cash to be distributed to all
Series B Stock holders will be determined by the Board and then paid to the
Series B Stock holders on a prorated basis. If the Dividend is to be paid in
cash from funds legally available for such purposes the cash payment shall be
paid by check or electronic transfer to holders of record as they appear on the
books of the Corporation on the Payment Dates. Such cash payment shall be issued
and delivered no later than within 30 calender days following such Payment Date.


The holders of the Series B Stock shall be entitled to receive any dividend
declared in respect of the Common Stock based upon the number of shares of
Common Stock into which the outstanding shares of Series B Stock are convertible
at the time the dividend is declared as if such shares of Common Stock issuable
upon conversion of the Series B Stock were outstanding for purposes of the
Common Stock dividend.


LIQUIDATION
All liquidation rights of the shares of Series B Convertible Preferred Stock
shall be the same as the liquidation rights of the common shares into which the
shares of Series B Convertible Preferred Stock would be convertible immediately
prior to any liquidation.
 
LIQUIDATION PREFERENCE. In the event of a liquidation, dissolution or winding up
of the Corporation, whether voluntary or involuntary, the holders of Series B
Stock shall be entitled to receive out of the assets of the Corporation
available thereof an amount equal to the consideration paid per share, and no
more, before any payment shall be made or any assets distributed to the holders
of any Junior Security. The entire assets of the Corporation available for
distribution after the liquidation preferences of any Senior Securities are
fully met shall be distributed ratably among the holders of the Series B Stock
and any other capital stock of the Corporation which ranks on a parity as to
liquidation rights with the Series B Stock in proportion to the respective
preferential amounts to which each is entitled (but only to the extent of such
preferential amounts). After payment in full of the liquidation preference of
the shares of the Series B Stock, the holders of such shares shall not be
entitled to any further participation in any distribution of assets by the
Corporation.


REACQUIRED SHARES
Any shares of Series B Convertible Preferred Stock purchased or otherwise
acquired by the Corporation in any manner whatsoever shall be retired and
cancelled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock to be created by
resolution or resolutions of the Board of Directors, subject to the conditions
and restrictions on issuance set forth herein.


At the time that the Corporation exercises its Redemption Rights it shall give
written notice by mail, postage prepaid, to the holder at his/her principal
address as they appear on the books of the Corporation, of the election to
exercise the Redemption Rights and such holder shall surrender the Series B
Stock certificate or certificates therefore, duly endorsed, at the principal
executive office of the Corporation or of any transfer agent for such shares.
The Corporation shall have 30 days to provide the holder with a payment to the
holder equal to the number of Series B shares the Corporation has elected to
call multiplied by the Redemption Price (the “Redemption Consideration”). The
Corporation shall deliver the Redemption Consideration to the holder on a
delivery versus payment basis to the holder at his her principal address as they
appear on the books of the Corporation.


NO IMPAIRMENT
The Corporation will not, by amendment of its Articles of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Corporation, but will at all times
in good faith assist in the carrying out of all the provisions of this section
and in the taking of all such action as may be reasonably necessary or
appropriate in order to protect the conversion rights of the holders of the
Series B Stock against impairment.
 
No fractional shares shall be issued upon conversion of shares of Series B
Stock.


RESERVATION OF STOCK ISSUABLE UPON CONVERSION
The Corporation shall at all times, after the Conversion Time,  reserve and keep
available out of its authorized but unissued shares of common stock solely for
the purpose of effecting the conversion of the shares of Series B Stock, such
number of its shares of common stock as shall from time to time be sufficient to
effect the conversion of all outstanding shares of Series B Stock; and if at any
time, the number of authorized, but unissued and unreserved, shares of common
stock shall not be sufficient to effect the conversion of all then outstanding
shares of Series B Stock, the Corporation will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized, but
unissued and unreserved, shares of common stock to such number of shares as
shall be sufficient for such purposes.


NOTICES OF RECORD DATE
Upon (i) any taking by the Corporation of a record  of the  holders of
any  class of  securities  for the purpose of determining  the  holders
thereof  who are  entitled to receive any dividend or other distribution,  or
(ii) any sale of the  Corporation,  capital reorganization of the Corporation,
any  reclassification or recapitalization of the  capital  stock
of  the  Corporation,  or any  voluntary  or involuntary dissolution,
liquidation or winding up of the Corporation, the Corporation shall mail to
each  holder of Series B Convertible Preferred Stock  at least  twenty  (20)
days  prior to the record date specified therein a notice specifying (A) the
date on which any such record is to be taken for the  purpose of
such  dividend  or distribution  and a description of such  dividend or
distribution,  (B) the date on which any such sale of the
Corporation,  reorganization,  reclassification,  recapitalization, dissolution,
liquidation or winding up is expected to become effective, and (C) the date, if
any, that is to be fixed as to when the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other  securities) for securities or other property deliverable  upon such  sale
of  the Corporation, reorganization, reclassification, recapitalization,
dissolution, liquidation or winding up.


NOTICES
Any notice required by the provisions of this Certificate of Designation shall
be in writing and shall be deemed effectively given:  (i) upon personal delivery
to the party to be notified, (ii) when sent by confirmed facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (iii) three (3) days after having been sent by regular mail, postage
prepaid, or (iv) one (1) day after deposit with a nationally
recognized  overnight courier, specifying next day delivery,  with written
verification of receipt. All notices shall be addressed to each holder of record
at the address of such holder appearing on the books of the Corporation.





-34-

--------------------------------------------------------------------------------


